Citation Nr: 1544634	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  09-25 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral cataracts, to include as secondary to the service connected hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1971 to March 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

This matter was previously before the Board in October 2012 when it was remanded for additional development.  As discussed below, the Board finds that the resulting development is not in substantial compliance with its remand directives and another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his bilateral cataracts are related to his service-connected hypertension.  When examined in connection with his claim in 2008, the examiner concluded there was no relationship between the Veteran's cataracts and his high blood pressure.  However, no rationale was provided.  In view of the absence of any analytical support for the conclusion, the Board remanded the case in October 2012 to obtain that analysis.  The Board also asked that the examiner express an opinion as to whether the cataracts were directly related to service.  

A November 2012 addendum provided by the 2008 examiner did not actually respond to the Board's questions, as he simply stated, "No change of opinion."  A follow-up opinion to the addendum by another VA physician likewise did not respond to the Board's requests.  In fact, it appears to reflect a misunderstanding of the benefits sought.  In any event, it simply observed that the Veteran had bilateral cataract surgery, and he no longer had cataracts, and that "cataracts are not related to hypertension."  As in the opinion obtained 7 years ago, no analytical support was provided for the conclusion that cataracts are not related to hypertension.   

Remand is required to obtain the opinions the Board sought in 2012.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Associate the Veteran's relevant VA medical records dated after December 2007 with the claims file.  Any additional pertinent private treatment records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.

2.  Forward the Veteran's claims file to a VA eye examiner and ask him or her to review the Veteran's claims file, and then provide an opinion as to the following:

(a)  Provide a current diagnosis for any and all bilateral eye disorders found.

(b)  For each diagnosed disorder, identify the likely etiology for such disability; specifically, is it at least as likely as not that it had its onset in or is related to service?

(c)  If such a disorder is present, and did not have its onset in service, the examiner should indicate whether it is at least as likely as not that it is caused or aggravated (made permanently worse or increased in severity) by the Veteran's hypertension.  

The examiner should provide a rationale for all opinions.  If it is necessary to examine the Veteran to obtain the requested opinions, that should be arranged.  

In offering the requested opinions, the examiner also should identify the disease or process or injury that produced the cataracts in the Veteran's left and right eye that have been surgically treated, and whether such a disease/process or injury had its onset in service or occurred in service.  In addition, the examiner should express an opinion as to whether any such disease, process or injury was caused by the Veteran's hypertension, or made permanently worse by the Veteran's hypertension.  A rationale for these opinions should be provided.  

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative.  A reasonable period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




